Case 1:18-cv-05820-DLC-KNF Document 119 Filed 10/02/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

   

ee i i a i i ee ee eee xX
MAMBU BAYOH,
Plaintiff, : 18cv5820 (DLC)
“VO i ORDER
AFROPUNK LLC, MATTHEW MORGAN and :
JOCELYN COOPER, individually, : USDC SDNY
PDOCUMENT
Defendants.
seer pe pe er ee eee ee ee ee x

 

 

DENISE COTE, District Judge:

An Order of November 2, 2020 notified the parties that this
case has been placed on a trial-ready calendar for the week of
November 2, 2020. On October 1, the Clerks’ Office notified
this Court of the availability on their calendar for Wednesday,
November 4. Accordingly, it is hereby

ORDERED that the parties are directed to appear on November
4 at 9:30 a.m. for trial. The parties are advised that this is
a firm trial date. The parties will be notified of the
courtroom number as soon as one is assigned.

IT IS FURTHER ORDERED that parties ensure that all trial
participants, including witnesses, comply with the Southern
District of New York’s Fourth Amended Standing Order entitled In
re Coronavirus/COVID-19 Pandemic (M-10-468}), entered June 12,

2020, and other SDNY COVID-19-related orders that govern entry

 
Case 1:18-cv-05820-DLC-KNF Document 119 Filed 10/02/20 Page 2 of 2

into and behavior within SDNY courthouses. These materials may
be found at: https://www.nysd.uscourts.gov/covid-19-coronavirus.

IT IS FURTHER ORDERED that parties are responsible for
informing themselves of any modifications to SDNY COVID-19-
related rules and procedures and adhering to all current rules
and procedures for the duration of the trial.

IT IS FURTHER ORDERED that a failure to comply may result
in the imposition of sanctions or other appropriate relief in

the circumstances.

Dated: New York, New York
October 2, 2020

lewis A,

DENISE COTE
United States District Judge

 

 
